404 F.2d 936
Howard Clifford MOORE, Appellant,v.Clarence T. GLADDEN, Warden, Appellee.
No. 22410.
United States Court of Appeals Ninth Circuit.
May 2, 1968.

Howard C. Moore, in pro. per.
Robert Y. Thornton, Atty. Gen., David Blunt, Asst. Atty. Gen., Salem, Or., for appellee.
ORDER ON MOTION
Before ELY and CARTER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the suggestion of the Clerk of appellant's default in prosecuting appeal from D.C., 275 F. Supp. 703, and good cause appearing, it is ordered that the appeal be, and it hereby is, dismissed.


2
A judgment of dismissal shall be filed and entered accordingly.